DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Regarding claim 1, in line 3, the word “a” should be inserted before the word “specific;” and in line 13, there should be a comma in “15000.”
Regarding claim 2, in lines 2 and 3, commas should be inserting in the numbers.
Regarding claims 3-19, these claims contain all of the limitations of the claim(s) from which they depend and therefore are objected to for being dependent on objected to claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 3, 4, 6, 10, 11 and 13, the diene rubber, silica and silane coupling agent are each referred to as A, B, and C, respectively.  However, each of the three polymer blocks present in the specific conjugated diene rubber are each also referred to as A, B, and C.  These letters are also used in Formula (1).  The double use of these letters makes the claim unclear.  For the purpose of further examination and for clarity moving forward, the A, B, and C 
	Regarding claims 2, 5, 7-9, 12, and 14-19, these claims contain all of the limitations of the claim(s) from which they depend and therefore are rejected for being dependent on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2015/0133600) in view of Sato et al. (US 2016/0009843).
Regarding claims 1, 3, 9, and 10, Iizuka et al. teaches a rubber composition for tire treads (¶1, 94) comprising a conjugated diene rubber containing a polymer block A containing 80 to 95% by weight of an isoprene monomeric unit and 5 to 20% by weight of an aromatic vinyl monomeric unit (¶15) with a weight average molecular weight of 500 to 15,000 (¶27), a polymer block B containing 50 to 100% by weight of a 1,3-butadiene monomeric unit and 0 to 50% by weight of an aromatic vinyl monomeric unit (¶15), and a denaturant (polymer block C; polyorganosiloxane) that is

    PNG
    media_image1.png
    117
    445
    media_image1.png
    Greyscale

wherein R1 to R8 are each a C1-6 alkyl group or a C6-12 aryl group and may be identical to or different from one another; X1 and X4 are each any group selected from the group consisting of a C1-6 alkyl group, a C6-12 aryl group, a C1-5 alkoxy group, and a C4-12 group containing an epoxy group and may be identical to or different from one another; X2 is a C1-5 alkoxy group or a C4-12 group containing an epoxy group, and a plurality of occurrences of X2 may be identical to or different from one another; X3 is a group containing 2 to 20 alkyleneglycol repeating units, and when there are a plurality of occurrences of X3, they may be identical to or different from one another; m is an integer of 3 to 200; n is an integer of 0 to 200; and k is an integer of 0 to 200 (¶50-51); from 10 to 200 parts by weight of silica (¶80) with a BET nitrogen adsorption specific surface area of from 50 to 300 m2/g (¶81); and a silane coupling agent that may be 3-octathio-1-propyl-triethoxysilane (¶82) which meets the limitations for Formula (2) where t is 0, p is 2, q is 3, and r is 7.  
	Iizuka et al. does not teach the CTAB adsorption specific surface area of the silica is from 180 to 250 m2/g.  However, Sato et al. teaches a rubber composition for tire treads (¶1) comprising a diene rubber and silica (¶24) wherein the silica has a CTAB adsorption specific surface area of from 180 to 215 m2/g (¶46).  Iizuka et al. and Sato et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber and silica compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to substitute the silica with a CTAB adsorption specific surface area of from 180 to 215 m2/g, as taught by Sato et al., into the rubber composition, as taught by Iizuka et al., and would have been motivated to do so because Sato et al. teaches that these silicas help to provide superior wet performance and excellent abrasion resistance to the tire (¶50).
	Regarding claim 2, Iizuka et al. teaches that the weight average molecular weight of the specific conjugated diene rubber is from 100,000 to 3,000,000 (¶72).  Iizuka et al. does not teach the glass transition temperature of the rubber.  However, the claimed rubber and the rubber taught by Iizuka et al. overlap in type of blocks used, the amounts of each of the monomers used 
  	Regarding claims 4, 11, and 13, Iizuka et al. teaches that the rubber composition comprises butadiene rubber (Table 2, Examples 5-8).
	Regarding claims 7 and 15-17, Iizuka et al. teaches that the rubber composition can contain a thiuram compound as a vulcanization accelerator (¶87).

Claims 5, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2015/0133600) in view of Sato et al. (US 2016/0009843) as applied to claims 1-4, 11, and 13 above, and further in view of Uesaka et al. (US 2011/0245370).
Regarding claims 5, 12, and 14, Iizuka et al. and Sato et al. teach the composition of claims 1-4, 11, and 13 as discussed above.  Iizuka et al. does not teach that the butadiene rubber used in the rubber composition has a linearity index value of from 120 to 150.  However, Uesaka et al. teaches a rubber composition for tire treads (¶2) which comprises a butadiene rubber that can be BR1220 or CB24 (¶86).  BR1220 is used by Iizuka et al. and CB24 is used by the instant invention and has a linearity index value of 135 (Instant specification, page 44).  Iizuka et al. and Uesaka et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions useful a tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to substitute the CB24 butadiene, as taught by Uesaka et al., for the BR1220 butadiene in the rubber composition, as taught by Iizuka et al., and would have been motivated to do so because BR1220 and CB24 are art recognized equivalents used for the same purpose in forming rubber compositions useful as tire treads and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
Regarding claim 18, Iizuka et al. teaches that the rubber composition can contain a thiuram compound as a vulcanization accelerator (¶87).

Claims 6, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2015/0133600) in view of Sato et al. (US 2016/0009843) as applied to claim 1 above, and further in view of Miyazaki et al. (US 2015/0329704).
Regarding claim 6, Iizuka et al. and Sato et al. teach the composition of claim 1 as discussed above.  Iizuka et al. does not teach that the composition comprises from 1 to 50 parts by mass of an aromatic modified terpene resin having a softening point of from 100 to 150° C.  However, Miyazaki et al. teaches a rubber composition for tire treads comprising a diene rubber (¶1, 6) and from 1 to 50 parts by weight of a resin (¶60) such as YS Resin TO125 which is an aromatic modified terpene resin with a softening point of 125° C (¶111).  Iizuka et al. and Miyazaki et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions used as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from 1 to 50 parts by weight of an aromatic modified terpene resin with a softening point of 125° C, as taught by Miyazaki et al., to the rubber composition, as taught by Iizuka et al., and would have been motivated to do so in order to improve dry grip performance, wet grip performance, and elongation at break (¶56).
Regarding claim 8, Iizuka et al. and Sato et al. teach the composition of claim 1 as discussed above.  Iizuka et al. does not teach that the rubber composition comprises a metal salt.  However, Miyazaki et al. teaches a rubber composition for tire treads comprising a diene rubber (¶1, 6) and a metal salt of saturated fatty acid wherein the metal is calcium, zinc, potassium, or sodium (¶44, 49).  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add a metal salt of saturated fatty acid, as taught by Miyazaki et al., to the rubber composition, as taught by Iizuka et al., and would have been motivated to do so in order to prevent raw rubber from adhereing on a mold excessively and thus preventing contamination of the mold (¶44). 
Regarding claim 19, Iizuka et al. teaches that the rubber composition can contain a thiuram compound as a vulcanization accelerator (¶87).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767